Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is in response to the Application filed May 6, 2021, in which Claims 1-10 are currently pending.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 2 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “the needle tip is strongly rounded”, “pompom-like bulge”, and “significantly smaller diameter”. The claimed limitation of a “pompom-like bulge” is indefinite as it is unclear what shapes are or are not included in a “pompom-like bulge” as pompoms may have many different shapes. Further, the phrase "like" renders the claim indefinite because the claim include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim unascertainable.  
Additionally, the terms "strongly" and “significantly smaller” in claim 2 are relative terms which renders the claim indefinite.  The terms "strongly" and “significantly smaller” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 2 is rejected as best understood by examiner. 
Claim 8 recites “a method for producing a knitting needle…characterized in that a flexible wire in the region of its ends with a first hard plastic is overmolded to produce the needle tips, and then the non-overmolded areas of the wire are encapsulated with a second soft plastic, wherein the second soft plastic also partially surrounds the first hard plastic, in particular in the region of the injection points of first hard plastic”. The claim is indefinite as Applicant previously claims a wire in Claim 1 and it is unclear if Applicant is claiming a second wire or referring to the previously claimed wire. Also, the claim is indefinite as Applicant has previously recited the structure and limitations of overmolding in Claim 1 and it is unclear what, if anything, that Claim 8 is further defining over Claim 1. Claim 8 is rejected as best understood by examiner. 
Claim 8 recites the limitation "the injection points" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites “a method…characterized in that the wire during injection molding with two plastics is positioned centrally in these and in such a way that in the second soft plastic, smooth breakthroughs arise”. The claim limitation is indefinite for two reasons. First, it is unclear what structure Applicant is referring to by the phrase “in these”. Second, it is unclear what Applicant means by “in the second soft plastic, smooth breakthroughs arise”, as it is uncertain how there are breakthroughs in a smooth and flush surface. Claim 9 is rejected as best understood by examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2012/0118021) in view of Sotnik (US 6,983,627).
Regarding Claim 1, Zheng discloses a knitting needle (10), for the production of knitted goods with cable patterns (i.e. any knitting needle may be used to form cable patterns), having at least one rigid needle tip (12,14) and a shaft (16) on which the knitted goods can be arranged at least in sections, characterized in that, the shaft consists, at least in a region, of a material that is reversibly plastically deformable in many different directions by bending in virtually any desired way through an application of force by a user (para.17), wherein the shaft retains its shape subsequent to the application of force until a new force acts upon the region (para.17), wherein the knitting needle comprises a wire (18) that is overmolded with one or more plastics (20; para.17), and the shaft is composed of a pliable, flexible plastic. Zheng does not disclose wherein the transition between the shaft and needle tip is flush and smooth; and wherein the needle tip consists of a first, rigid plastic. However, Sotnik teaches a knitting needle with at least one rigid needle tip (26,28) and a shaft (46); the shaft consists, at least in a region, of a material that is reversibly plastically deformable in many different directions by bending in virtually any desired way through an application of force by a user (Col.5, lines 18-25); wherein the transition between the shaft and needle tip is flush and smooth (as seen in Fig.2 & 5); and wherein the needle tip consists of a first, rigid plastic (Col.4, lines 49-52) and the shaft is composed of a second, pliable, flexible plastic (Col.5, lines 18-25). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle tip of Zheng to be formed of plastic and have a flush transition with the shaft, as taught by Sotnik, in order to provide a durable needle tip that can withstand repeated use and has a flush connection with the shaft that allows stitches to slide smoothly from one portion of the needle to the other, for ease of knitting. When in combination Zheng and Sotnik teach the needle tip consists of a first, rigid plastic (Col.4, lines 49-52 of Sotnik) and the shaft is composed of a second, pliable, flexible plastic (para.17 of Zheng).

Regarding Claim 2, Zheng discloses a knitting needle of claim 1, characterized in that the needle tip (12,14) is strongly rounded in design (as seen in Fig.1 & 2), and further characterized in that it transitions into a teardrop-shaped (as seen in Fig.1, the tips of 12 & 14 form a tapered teardrop) or pompom-like bulge. Zheng does not show the teardrop-shaped bulge has a significantly smaller diameter than the shaft. However, Sotnik teaches the knitting needle (10) having a teardrop-shaped bulge (22,24) with a significantly smaller diameter than the knitting needle shaft (46)(as seen in Fig.2, the very tip of 22 or 24 is a smaller diameter than 46 at 38,40).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teardrop-shaped bulge of Zheng to have a smaller diameter than the shaft, as taught by Sotnik, in order to provide the optimum needle size for knitting a specific material pattern. Further, it would have been an obvious matter of design choice to form the teardrop-shaped bulge to have a smaller diameter than the shaft, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04.

Regarding Claim 3, When in combination Zheng and Sotnik further teach a knitting needle of claim 1 where in the first hard plastic (of 26,28: Sotnik) has an injection point (34,36: Sotnik), and wherein the injection point of the first hard plastic simultaneously serves as an anchor point for the second soft plastic (modified 20 of Zheng; as seen in Fig.2 & 5 and Col.5, lines 52-63 of Sotnik).

Regarding Claim 4, Zheng discloses a knitting needle of claim 1, characterized in that the needle tip (12,14) is so long that it can accommodate two to three stitches (as seen in Fig.1, 12 & 14 are long enough to have two to three stitches entrained on them).

Regarding Claim 5, When in combination Zheng and Sotnik teach a knitting needle of claim 1, characterized in that the material (Zheng modified by Sotnik) of the needle tip (12,14 of Zheng) has a very smooth and slidable surface (Col.4, lines 49-52: Sotnik).

Regarding Claim 6, Zheng and Sotnik disclose the invention substantially as claimed above. Zheng and Sotnik does not disclose that the needle tip is made of an acrylonitrile-butadiene-styrene copolymer. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the plastic of modified Zheng for an acrylonitrile-butadiene-styrene copolymer, as a simple substitution of one well known plastic for another, in order to yield the predictable result of a durable plastic material that withstands repeated use. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.	

Regarding Claims 7 and 10, Zheng discloses the invention substantially as claimed above. Zheng does not disclose that the second plastic, of which the shaft consists, is an olefin-based crosslinked thermoplastic elastomer. However, Sotnik teaches the knitting needle shaft is formed from an olefin-based crosslinked thermoplastic elastomer (Col.5, lines 18-25).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the plastic of Zheng for the olefin-based crosslinked thermoplastic elastomer of Sotnik, as a simple substitution of one well known type of flexible thermoplastic for another, in order to yield the predictable result of a durable plastic material that is flexible. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.	

Regarding Claim 8, When in combination Zheng and Sotnik teach a method for producing a knitting needle according to claim 1, characterized in that a flexible wire (Zheng:18) in the region of its ends with a first hard plastic is overmolded to produce the needle tips (Zheng as modified by Sotnik; Sotnik: 26,28 & Col.4, lines 49-52), and then the non-overmolded areas of the wire are encapsulated with a second soft plastic (Zheng: 20, para.17), wherein the second soft plastic also partially surrounds the first hard plastic (as seen in Fig.2 & 5 of Sotnik), in particular in the region of the injection points of first hard plastic (Sotnik: 34,36).

Regarding Claim 9, When in combination Zheng and Sotnik teach a method according to claim 8, characterized in that the wire (Zheng: 18) during injection molding with two plastics (as taught by Sotnik: Col.5, lines 52-63) is positioned centrally in these (as evidenced by Fig.2 & 3 of Zheng) and in such a way that in the second soft plastic, smooth breakthroughs arise (as seen in Fig.2 & 5 of Sotnik).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732